         Case 18-06749         Doc 69    Filed 10/30/20 Entered 10/30/20 13:52:05                    Desc Main
                                           Document Page 1 of 2

                                        United States Bankruptcy Court
                                     Northern District of Illinois, Eastern Division

IN RE:    Gregory C. Crisler                               )              Chapter 13
                                                           )              Case No. 18 B 06749
          Debtor(s)                                        )              Judge David D. Cleary

                                                 Notice of Motion

    Gregory C. Crisler                                                    Debtor A ttorney: Daniel M M oulton
    8241 S. Vernon Ave.                                                   via Clerk's ECF noticing procedures
    Chicago, IL 60619




On November 23, 2020 at 1:00 pm, I will appear before the Honorable David D. Cleary, or any judge sitting in
that judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
     To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.
     Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Saturday, October 31, 2020.


                                                                          /s/ MARILYN O. MARSHALL
                                                                          MARILYN O. MARSHALL, TRUSTEE
         Case 18-06749          Doc 69       Filed 10/30/20 Entered 10/30/20 13:52:05                     Desc Main
                                               Document Page 2 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Gregory C. Crisler                                   )              Chapter 13
                                                               )              Case No. 18 B 06749
          Debtor(s)                                            )              Judge David D. Cleary

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 08, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
September 10, 2018, for a term of 60 months with payments of $820.00.

The status of the debtor's plan is:   Current Month          Cash Due          Cash Received     Payment Default
                                            31               $12,540.00          $9,300.00          $3,240.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/30/2020
                                                                              Due Each Month: $820.00
                                                                              Next Pymt Due: 11/07/2020

    Date           Ref Num            Amount                             Date          Ref Num        Amount
08/23/2019          6115642000          $300.00                      09/17/2019         6182072000      $400.00
09/17/2019          6182090000          $100.00                      10/23/2019         6272977000      $400.00
11/11/2019          6320028000          $200.00                      11/18/2019         6339387000      $200.00
12/17/2019          6411330000          $200.00                      01/03/2020         6449955000      $200.00
03/02/2020          6607219000          $400.00                      03/09/2020         6622987000      $400.00
03/23/2020          6656725000          $400.00                      05/11/2020         6779418000      $400.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
